Case 3:20-cv-00569-MPS Document 15-4 Filed 04/30/20 Page 1 of 4




                       EXHIBITR
         Case 3:20-cv-00569-MPS Document 15-4 Filed 04/30/20 Page 2 of 4




                                  Declaration of Kimberly Kitts

1. I am currently in custody at Danbury FCI in the low security satellite prison (FSL). My
Bureau ofPrisons (BOP) Register Number is 01234-138.

2. I am 52 years old.

3. I am serving 87 months for wire fraud. My release date is set for July 1, 2025.

4. I am housed in a dormitory at FSL with about 160 women (base count as of 4/24/2020 168).

5. On April 24th, a woman in our dormitory was very ill and was taken by ambulance to the
hospital after several hours of vomiting and dry heaving.

6. The next day, 43 women who were determined to have had very recent contact with the sick
woman were removed from the dormitory to be tested and quarantined. Before they were
removed, they were coming in and out of the dormitory to get their personal property, use the
phones, use the computers, use the bathrooms and take showers. The showers and other common
areas were not cleaned after this happened.

7. These 43 women were tested for COVID-19, and 10 of them tested positive.

8. One of the women who was taken to quarantine was later taken by ambulance to Danbury
Hospital on April 26th. She had tested negative for COVID-19 the day before when all of the
quarantined women were tested. She tested positive for the virus at the hospital.

9. The quarantined women were split into two groups. The 33 who had tested negative were sent
to sleep in the dining hall which is adjacent to the facility ' s kitchen. The 10 who tested positive,
were sent to sleep in the visitation room. With the exception of the one lady who was removed to
the hospital on the 26th, the remaining 32 women remain in the dining hall and 10 in the
visitation room.

10. The dining hall is adjacent to the kitchen where all of the FSL meals are prepared. The floor
is concrete and under normal conditions, it holds 40-50 inmates for a meal. Now, it needs to
sleep 32 inmates since the one was taken out on the 26th.

11. The visitation room has 4 spring beds and the rest of the women in that room sleep on
mattresses on the floor. There is one bathroom for their use with a sink and toilet and a makeshift
shower stall has been put into the room. There is one phone in the room for their use. There is no
computer access and there is a TV with DVDs only and no current news or information access.

12. The dining hall windows have been covered in a way where no natural light can get into the
dining hall. When the women were initially sent to the dining room, there were not enough cots
         Case 3:20-cv-00569-MPS Document 15-4 Filed 04/30/20 Page 3 of 4




for everyone, so many slept on the concrete floor with only blankets. There is heat but I am told
it is very cold in the room. There is one bathroom they have access to with a toilet and sink only.
Mobile showers were put outside for these women to use which they need to be allowed out of
the dining hall to use. I am told there is no schedule for this and the number of showers is limited
to 3 or 4 stalls.

13. The ladies in the dining hall have no access to television, computer or phone. Until Monday
midday they were not given cleaning supplies, paper towels, toilet paper (other than the couple
of rolls in the bathroom), feminine pads/tampons, envelopes, cop outs and more. I was in the
Counselor's office on Monday when those items were being given to an officer to deliver to the
dining hall. They were given commissary sheets and were shopped. Their items will be delivered
today, Wednesday.

14. The visitation room has heat and the windows are not currently covered, so they do get
natural light.

15. There is a women who was removed to the hospital around 2pm April23rd via ambulance.
She tested negative for COVID-19 at the hospital and was returned to the GED room alone that
same evening. She had access there to share the toilet with the other quarantine rooms in the
other warehouse. On the 25th, she was moved to the library which has no heat, no running water,
no access to phone, TV, computer, toilet or shower. The floor is concrete and she must sleep on a
desk. She has to be brought by an officer to use the bathroom and shower in the san1e shared
facilities she used on the 23rd and 24th. It's not a short walk. She has been allowed one shower
since the 23rd. My understanding is that she has had multiple surgeries for cancer and currently
has two growths that are going untreated. She also has a chest tube.

16. Since the women have been in the dining hall, several have repeatedly been in the dormitory
to use the phones and computers for email. On the morning of April 26th, I saw one of the
quarantined women getting into the shower, another on a phone and one sat next to me to use a
computer. This activity continued throughout the day. I have seen little oversight over how
laundry gets passed between the rooms where people are quarantining and the dormitory.

17. The same staff including officers, medical and administrative personnel move among the
various quarantine rooms and dormitory throughout their shifts.

18. On April 27th, one of the other women discovered a bag of outgoing mail from prisoners in
the trash. We place our outgoing mail into a locked box in the unit. The box has to be unlocked
by an officer in order to be removed. I saw the mail some of the envelopes and there were
address labels and names of inmates on the mail that was found. The woman who discovered the
mail brought it to the officers station. I have no additional information.

19. On April 28th, all of the women in the dormitory were sent outside to the Rec Yard. We were
brought back into the inside Rec Area one by one. I was the first to be called back in. When I
         Case 3:20-cv-00569-MPS Document 15-4 Filed 04/30/20 Page 4 of 4




came in, medical staff took my temperature, which registered at 98 degrees. Another of the
medical staff asked me questions to screen for COVID-19 risk. The staff told me they were not
testing anyone unless they said they had symptoms of cough, diarrhea, fatigue, muscle aches or
intestinal issues. I told them about my Crohns Disease and symptoms. I was given lunch and told
to go into the unit and eat. I was not tested.

20. After everyone had their temperatures taken and were asked the screening questions, no one
else presented with a temperature above normal either. No one admitted to any symptoms. No
one was tested and no additional people were removed from the unit as of today.

21. I declare under the penalty of perjury that the contents of this declaration are true and correct
to the best of my knowledge. I will sign a hard copy of this declaration at my earliest
opportunity.

Is/ Kimberly Kitts
April 29, 2020
